Fourth Court of Appeals
                               San Antonio, Texas
                                      July 13, 2016

                                  No. 04-15-00357-CR

                    In re GAMBLING DEVICES AND PROCEEDS,
                                    Appellant

               From the 341st Judicial District Court, Webb County, Texas
               Trial Court No. 2015CVK001558 D3 & 2015CRP000775 D3
                   Honorable Rebecca Ramirez Palomo, Judge Presiding

                                     ORDER
Sitting:     Karen Angelini, Justice
             Marialyn Barnard, Justice
             Luz Elena D. Chapa, Justice

     The panel has considered the Appellant’s Motion for Rehearing and the motion is
DENIED.



                                                _________________________________
                                                Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2016.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court